809 F.2d 249
UNITED STATES of America, Plaintiff-Appellee,v.Richard H. THIER, Defendant-Appellant.
No. 85-4857.
United States Court of Appeals,Fifth Circuit.
Jan. 27, 1987.

William W. Taylor, III, Washington, D.C., Richard H. Thier, pro se, Miami Beach, Fla., John F. Evans, G. Richard Strafer, Coral Gables, Fla., for amicus curiae-Nat. Ass'n for Criminal Defense Lawyers.
Victor Sherman, Janet Sherman, Santa Monica, Cal., for defendant-appellant.
Judith A. Lombardino, D.H. Perkins, Asst. U.S. Attys., Shreveport, La., for plaintiff-appellee.
Appeal from the United States District Court for the Western District of Louisiana.
Before CLARK, Chief Judge, RUBIN, and GARZA, Circuit Judges.
ON PETITION FOR REHEARING AND SUGGESTION FOR REHEARING EN BANC
(Opinion October 10, 1986, 5th Cir.1986, 801 F.2d 1463)
PER CURIAM:


1
The sentence of the court's opinion reading "Such a claim could provide an appropriate means of examining claims of this sort" [see the last sentence of the paragraph appearing after headnote call  at 801 F.2d 1474] is deleted and the following sentence is substituted:


2
This is not to say that a defendant's payment of fees to his counsel will always immunize such fees from post-trial forfeiture, only that a defense lawyer's knowledge of the charges against the client does not ipso facto disqualify the attorney's claim to be a bona fide purchaser under the RICO and CCE forfeiture provisions.


3
Except as noted herein, the Petition for Rehearing is denied.  No member of this panel nor judge in regular active service on the Court having requested that the Court be polled on rehearing en banc, (Federal Rules of Appellate Procedure and Local Rule 35) the Suggestion for Rehearing En Banc is DENIED.

ENTERED FOR THE COURT:

4
/s/ Charles Clark

Chief Judge